Citation Nr: 9900722	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-29 142	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disability. 

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a hip disability. 

3.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1961 to May 
1969. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse actions by the St. 
Petersburg, Florida, Regional Office (hereinafter RO) as to 
the issues listed on the title page.  It is unclear from a 
review of recent correspondence from the veteran if he wishes 
to pursue any additional claims.  If he has additional issues 
of which he desires consideration, he should specifically 
identify any additional benefits which he feels he is 
entitled to and file a specific claim with the RO. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that he has submitted 
sufficient evidence to reopen and allow claims for 
entitlement to service connection for a low back and hip 
disability.  The veteran contends that these injuries were 
sustained during an automobile accident sustained during 
service.  It has also been contended by the veteran that he 
sustained a gunshot wound to the left hip during service.  It 
is also contended, in essence, that the veteran suffers from 
loss of use of the left hand as a result of residuals of 
a service connected gunshot wound in the left wrist, thus 
entitling him to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile.  More specifically, the veteran contends that 
he cannot operate an automobile without such features as 
power steering, power brakes, power windows, power seats and 
automatic transmission.  His representative has joined in 
these contentions.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that sufficient evidence has not 
been presented to reopen a claim for service connection for a 
back or hip disability and that the preponderance of the 
evidence is against the claim for entitlement to financial 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment for an automobile.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veterans appeal has been 
obtained by the RO. 

2.  Service connection for a back disability was denied by a 
November 1971 rating decision and service connection for a 
hip disability was denied by a January 1974 rating decision.  
A July 1974 rating decision also denied/failed to reopen 
claims for entitlement to service connection for back and hip 
disabilities.  A June 1989 rating decision found that new and 
material evidence sufficient to reopen the claim for 
entitlement to service connection for a back disability had 
not been presented.  Timely appeals of these decisions to the 
Board were not presented, and these were the last final 
rating actions addressing these issues on any basis.

3.  The evidence submitted concerning the issue of 
entitlement to service connection for a low back disability 
and a hip disability since the last final rating decisions 
addressing these issues is cumulative and does not bear 
substantially upon the matter under consideration, nor does 
it by itself or in connection with evidence previously 
assembled require consideration due to its significance.

4.  Service connection is in effect for post-traumatic stress 
disorder, residuals of a gunshot wound of the left wrist with 
traumatic arthritis, a tardy ulnar syndrome and a burn scar 
in the right upper extremity.  

5.  Neither ankylosis of a knee or hip is demonstrated, nor 
is a lower extremity shown to be shortened 3 1/2 inches or 
more due to a service connected disability.  

6.  Complete paralysis of the external popliteal nerve due to 
a service connected disability causing foot drop is not 
shown.

7.  It has not been shown that due to a service connected 
disability, the veteran has the anatomical loss or loss of 
use of a hand or foot, nor is functioning of a hand or foot 
shown to be so limited due to a service connected disability 
that the veteran would be equally well-served by an 
amputation below the elbow or knee with use of a suitable 
prosthetic appliance.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the 
claims for service connection for back and hip disabilities 
has not been presented.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998); Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998). 

2.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and/or adaptive equipment 
for an automobile are not met.  38 U.S.C.A. §§ 1114, 3901, 
3902, 5107 (West 1991); 38 C.F.R. §§ 3.350, 3.808, 4.63 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back or hip 
disability.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Unappealed rating actions are final under 38 U.S.C.A. § 7105, 
but can be reopened upon the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  (In applying the 
principles of Hodge, a case which was decided during the 
pendency of the veterans appeal, the Board finds that such 
application would not result in any prejudice to the veteran 
as these principles cannot be said to be unfavorable to 
any interest of the veteran.  Thus, the Board concludes that 
the additional delay in the adjudication of the veterans 
claims which would result from a remand for initial 
adjudication by the RO of the veterans appeal under the 
principles of Hodge would not be warranted.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993)).   

Turning to a summary of the relevant evidence and procedural 
history, service connection for a back disability was denied 
by a November 1971 rating decision.  Evidence reveiwed at 
that time included the service medical records, none of which 
reflected treatment for a back disability.  The service 
medical records did include an investigative report completed 
subsequent to an April 1963 automobile accident that occurred 
in Florida which indicated the veteran sustained a 
temporary mild brain concussion and bruises.  An 
examination completed in February 1969 in connection with a 
Physical Evaluation Board Proceeding did not reflect a back 
disability, nor did a VA examination completed in October 
1971.  In  statements submitted in 1973, the veteran and his 
mother contended that the veteran sustained a back and leg 
injury as a result of a jeep accident that occurred in 
Germany in 1964, and that the veteran still suffered from 
back pain as a result of this injury.  Following receipt of 
these statements, the veteran was issued a letter dated in 
June 1973 informing him that such statements represented a 
duplicate claim for service connection that was denied by 
the November 1971 rating action, and advising him that no 
further action would be taken on his claim until further 
evidence was received.  

In a statement from the veteran received in August 1973, the 
veteran reported that he was told after the alleged 1964 jeep 
accident that an X-ray demonstrated a cracked vertebrae.  
He also contended in this statement that he received medical 
treatment for the back injury following the 1964 accident.  
Following receipt of this statement, and as requested by the 
veterans representative, the RO initiated a search to obtain 
any available service medical records for the period from 
November 1964 January 1966 See VA Form 07-3101 Request For 
Information returned in September 1973.  (It is noted for 
the record that there is a gap in the service medical records 
from May 1962 to September 1967).  This action did not result 
in the receipt of any additional treatment records, and the 
veteran was notified of this fact.  After receipt of this 
notification, the veteran repeated his assertion that he was 
treated for a back disability during his active duty in 
Germany in a statement received in November 1973.  
Thereafter, the RO again attempted to obtain additional 
service medical records, but it was indicated on a VA 
Request for Information returned in December 1973 that 
there were no records pertaining to treatment of the veteran 
in 1964 at the medical facility in Germany at which the 
veteran reported to have received treatment. 

The veteran contended in a December 1973 statement that the 
alleged 1964 jeep accident resulted in pain and numbness in 
the right knee and hip joint that had hindered functioning in 
the lower extremities as well as his ability to walk.  He 
also indicated in this statement that at the same time he 
sustained a gunshot wound in the left wrist (a disability for 
which service connection has been granted), he sustained a 
gunshot wound in the left hip.  Following receipt of this 
claim, a January 1974 rating action denied entitlement to 
service connection for jungle rot and a hip condition.  The 
veteran was notified of this decision in that month.  With 
regard to the hip, the RO based its denial on the fact that 
the service medical records did not demonstrate any treatment 
for a hip disability.  This is confirmed by the Board as its  
review of the service medical records, including the reports 
from treatment of the gunshot wound in the left wrist 
initiated in September 1967 and the report from the 
examination completed in February 1969 in connection with the 
Physical Evaluation Board Proceeding, do not reflect 
treatment for a hip disability.  There is an isolated 
reference to a gunshot wound in the left leg on January 1968 
physical profile report, but there are no accompanying 
reports of medical treatment for a gunshot wound in the left 
leg.  Moreover, there is no post-service evidence of gunshot 
wound residuals in that leg.

A statement from a private physician was submitted in 
February 1974 which reported, in pertinent part, that the 
veteran was complaining about back pain caused by a jeep 
accident in Germany in 1964.  In March 1974, the veteran 
repeated his contention with regard to the alleged jeep 
accident in Germany in 1964 and indicated that he sustained a 
fracture of the lower back caused by the accident which 
resulted in arthritis that had moved into his lower legs.  
The pain in his back and legs was said by the veteran to have 
interfered with his ability to work.  Following receipt of 
this statement, the RO stated in a June 1974 letter to the 
veteran that the statement could not be accepted as a timely 
notice of disagreement with the November 1971 rating action 
that denied entitlement to service connection for a back 
disability. 

In a March 1974 statement, a private physician indicated 
that, based on consultations with the veterans mother 
following the alleged injuries, the veteran suffered an 
apparent fracture of the back while in the Army.  This 
physician indicated that at that time, the veteran suffered 
from moderate discomfort of the back with strenuous activity 
that precluded heavy manual labor.  A statement from the 
veteran received in June 1974 essentially repeated his prior 
contentions with regard to a back disability from the alleged 
jeep accident in Germany.  He also repeated in this statement 
his assertion that he had sustained a gunshot wound in the 
left hip at the same time as the gunshot wound to the left 
wrist.  Following receipt of this statement, a July 1974 
rating action found that sufficient new and material evidence 
had not been presented to reopen or allow the claims for 
entitlement to service connection for back or hip 
disabilities.  

The veteran essentially repeated his contentions with regard 
to the alleged in-service hip and back injuries at an August 
1974 hearing at the RO.  Additional pertinent evidence 
includes negative findings from a January 1975 VA X-ray of 
the left hip and a January 1975 VA examination which showed 
no neurologic findings with regard to the hip or back.  After 
reviewing this evidence and the testimony presented at the 
August 1974 hearing, it was concluded in a March 1975 
supplemental statement of the case that sufficient evidence 
had not been submitted to serve as a basis for 
reconsideration of the denial of entitlement to service 
connection for a hip disability.  

Beginning in July 1982, the veteran claimed that the alleged 
1964 jeep injury included a neck injury.  This claim was 
denied by the RO in October 1987.  A June 1989 rating 
decision, to which the veteran was notified in that month, 
found that sufficient evidence had not been submitted to 
reopen the veterans claim for entitlement to service 
connection for a back disability.  Additional evidence 
submitted for consideration at that time included private 
clinical records received in May 1989 pertaining to 
disabilities not at issue, duplicates of service medical 
records and a physicians statement previously considered, 
and some additional reports describing the circumstances 
surrounding the April 1963 automobile accident in Florida.  
These reports described the injuries resulting from the April 
1963 accident as a mild concussion and general bruises 
and abrasions to the body.  There were no references in these 
reports to a back or hip injury. 

Additional evidence submitted since the last final rating 
actions addressing the issues of entitlement to service 
connection for back and hip disabilities include official 
Army reports describing the circumstance surrounding the 
April 1963 Florida traffic accident not previously 
considered; private clinical reports dated in January 1995 
showing no neurological dysfunction in the lower extremity, a 
bone scan conducted by a private physician in February 1995 
which showed possible transitional vertebra or 
pseudoarticulations at L4-L5 and arthritic changes in the 
right hip; a January 1995 VA X-report showing moderate 
degenerative changes with joint space narrowing in the right 
hip; a January 1996 report from a private physician 
indicating the veteran suffers from degenerative of arthritis 
of the hips with a history of an old injury to the right hip; 
VA outpatient treatment records dated from 1990 to 1996, none 
of which contain any clinical evidence linking a current back 
or hip disability to service; private X-ray reports dated in 
May 1998 which demonstrated slight scoliosis of the lumbar 
spine and moderately severe osteoarthritis of the hips; and a 
May 1998 VA MRI report showing narrowing of the left L3-L4 
neural foramen.  In addition, the veteran testified at his 
July 1996 hearing at the RO that he sustained a back injury 
as a result of the 1963 car accident, and that he was told by 
a doctor following this accident that his injuries included 
hairline fractures of the hip and back.  He testified that he 
received treatment, principally the prescription of pain 
medication, for his back disability during service, and that 
he sought treatment for his back disability at VA medical 
facilities beginning shortly after service.  

Analyzing the additional evidence submitted since the final 
rating actions addressing the issues of entitlement to 
service connection for back and hip disabilities to determine 
whether it is new and material, none of this evidence 
includes any competent medical evidence clinically linking a 
current back or hip disability to service.  Thus, the Board 
concludes that none of it is new and material as defined by 
the controlling legal authority as it does not compel 
consideration of the claim on the merits, and it is 
essentially cumulative.  In making this determination, the 
Board has acknowledged the fact that there is a gap in the 
service medical records (An additional search for service 
medical records initiated by the RO did not yield positive 
results.  See Request for Information Forms received in 
May and August 1997), to include the period of time that the 
alleged car accident was said to have occurred in Germany.  
While all doubt in this regard has been weighed in favor of 
the veteran, the absence of any competent evidence of record 
clinically linking a current back or hip disability to 
service compels the Board to conclude that no material 
evidence has been submitted to reopen the claims for service 
connection for a back or hip disability.  Finally, the Board 
also finds the unsupported contentions and testimony 
submitted by and on behalf of the veteran linking a present 
back disability and hip disability to service to not be 
new evidence, as they are either essentially repetitious 
of contentions of record (see Reid v. Derwinski, 2 Vet. App. 
312 (1992)), or not material evidence, because it has not 
been shown that the veteran has any medical knowledge beyond 
that of lay persons.  Moray v. Brown, 5 Vet.App. 211 (1993).

As the Board concludes that the veteran has failed to present 
sufficient new and material evidence to reopen the 
claims for service connection for back and hip disabilities, 
no further adjudication of these claims is warranted.  See 
Kehoskie v, Derwinski, 2 Vet. App. 31 (1991).

II.  Entitlement to Financial Assistance 
in the Purchase of an Automobile or other 
Conveyance and/or Adaptive Equipment for 
an Automobile.

The Board finds that the veteran has presented sufficient 
evidence to conclude that the claim addressed in this section 
is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The credibility of the veterans evidentiary 
assertions is presumed for making the initial well-grounded 
determination.  The Board is also satisfied that the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) has been fulfilled 
as there is no indication that there are other records 
available that would be pertinent to the veteran's appeal 
with respect to the issue addressed below.  
 
A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands.  For adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips due to service connected disability is sufficient 
for entitlement to financial assistance.  38 U.S.C.A. §§ 
3901, 3902; 38 C.F.R. § 3.808.  Adaptive equipment which is 
necessary to insure that the eligible person will be able to 
operate the automobile or other conveyance in a manner 
consistent with such persons safety shall be provided.  
38 U.S.C.A. § 3902(b)(1).  The term adaptive equipment 
includes that special equipment necessary to assist the 
eligible person to get into and out of the vehicle.  
38 U.S.C.A. § 3901.

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

With the above legal criteria in mind, the facts and 
contentions will be summarized.  Service connection is in 
effect for post-traumatic stress disorder, residuals of a 
gunshot wound of the left wrist with traumatic arthritis, a 
tardy ulnar syndrome and a burn scar in the right upper 
extremity.  The veteran contends, in essence, that he suffers 
from loss of use of the left hand as a result of 
residuals of the service connected gunshot wound in the left 
wrist, and that he cannot operate an automobile without such 
features as power steering, power brakes, power windows, 
power seats and automatic transmission.  (The Board notes 
that the veteran has also contended that other non-service 
connected disabilities, such as arthritis in the back and 
hip, interfere with his ability to drive an automobile 
without adaptations; however, only service connected 
disabilities can be considered in determining entitlement to 
the benefits sought).

Examining the clinical evidence of record pertaining to the 
service-connected left wrist disability, the most recent 
clinical evidence of record describing functioning in the 
left hand, contained in the reports from an examination 
conducted by a private physician in January 1996, indicated 
the veteran had tingling in the left forearm and fingers and 
a lot of pain in the left wrist.  The veteran was said to 
have difficulty with flexion and extension of the left wrist 
but to be able to flex and extend the fingers.  No numbness 
was demonstrated at that time.  An examination conducted at a 
private medical facility in January 1995 showed good 
strength in the left forearm; limitation of movement of the 
left wrist; and symmetrically normal muscle bulk, power and 
tone.  There was decreased sensation of the dorsum of the 
left hand but two point discrimination was five millimeters 
symmetrically at the fingertips.  Crepitations were noted in 
the left wrist and elbow.  X-rays taken of the left wrist in 
May 1998 showed a moderate size bullet fragment and multiple 
small metallic fragments in the left wrist; a deformity of 
the navicular lunate carpal bones; joint space narrowing at 
several intercarpal joint spaces and articular sclerosis and 
joint space narrowing at the first metacarpal joint.  

The evidence pertaining to the left wrist described above, 
while demonstrating a significant if not severe disability in 
the left wrist, does not in the opinion of the Board contain 
clinical findings from which it could reasonably be concluded 
that the veteran has service-connected disability that 
results in any of the examples or criteria listed under 
38 C.F.R. §§ 3.350 or 3.808 such as complete ankylosis of 
two major joints of an extremity.  In short, there is 
nothing of record to suggest that the disability picture 
associated with the left wrist equates with the severe level 
of disability required for a finding of loss of use of a 
hand.  Service connection is not in effect for any lower 
extremity disability, thus precluding an allowance on the 
basis of a showing of complete paralysis of the external 
popliteal nerve and consequent foot drop, or ankylosis or 
shortening of a lower extremity.  The lack of service 
connection for a lower extremity disability also precludes 
entitlement to adaptive equipment under the provisions of 
38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808, as entitlement 
to the benefits provided by these provisions require a 
finding of ankylosis of one or both knees or one or both hips 
due to service connected disability.  

While the Board has carefully considered the contentions 
submitted by and on behalf of the veteran, the controlling 
factor in the denial of the veterans claim is the lack of 
evidence reasonably suggestive of loss of use of an 
extremity or ankylosis of a lower extremity due to service-
connected disability.  As the governing pertinent provisions 
of 38 U.S.C.A. §§ 3901, 3902 and 38 C.F.R. §§ 3.350, 3.808, 
4.63 require a showing of such service-connected disability, 
the claim must be denied.  

It is noted that a total rating based on individual 
unemployability is in effect.  Such rating does not, however, 
provide a legal basis for assigning the benefits sought 
herein.  As noted above, the governing criteria are specific 
as to what is needed to entitle to this benefit, and the 
Board is bound by that criteria.  38 U.S.C.A. § 7104 (West 
1991).

  
ORDER

New and material evidence having not been presented, 
the claims for entitlement to service connection for a low 
back disability and hip disability are not reopened, and the 
benefits sought in connection with these claims are denied.

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
